Citation Nr: 9906898	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  98-20 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to waiver of recovery of overpayment of improved 
death pension benefits in the amount of $2,176.00.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel




INTRODUCTION

The veteran had active military service from March 1962 to 
March 1968.  
The veteran passed away on August 4, 1994.  

This appeal arises from a May 1998 determination by the 
Committee on Waivers and Compromises (Committee) of the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's request for waiver of recovery of an overpayment 
of improved death pension benefits in the amount of 
$2,176.00.  The RO determined the overpayment was not due to 
fraud, misrepresentation, or bad faith, but that recovery of 
the overpayment was not against the principles of equity and 
good conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1998).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In connection with her claim for waiver of recovery of 
overpayment of improved death pension benefits, the appellant 
filed an additional financial status report, VA Form 4-5655.  
This form is dated in September 1998 and received at the RO 
later that month.  The financial information reported in this 
financial status report differs from the financial 
information reported in the appellant's May 1998 financial 
status report.  There is no indication that the RO considered 
this evidence in connection with the claim and the appellant 
has not waived RO consideration of this evidence.  The RO 
forwarded the appeal to the Board without issuing a 
supplemental statement of the case.  38 C.F.R. §§ 19.37(a); 
20.1304(c) (1998).  

In April 1998, the RO notified the appellant that her death 
pension benefits were stopped based on information in her 
March 1998 VA Form 21-0519S-1, Improved Pension Eligibility 
Verification Report (Surviving Spouse With No Children).  
The appellant reported employment income in the amount of 
$3,732.00 for the 1997 calendar year.  This income 
information had not been considered in calculating her 
entitlement to death pension benefits based on the 
information reported in her March 1997 application for death 
pension benefits or in her June 1997 VA Form 21-0518, 
Improved Pension Eligibility Verification Report (Surviving 
Spouse With No Children).  The RO notified the appellant that 
she would be entitled to reapply for pension benefits after 
May 1, 1998, provided that she meets the income limit 
requirements for the one-year period after receiving the 
income.  It should be noted that the appellant stated she has 
not worked since December 1997.  It is not clear whether the 
appellant is currently receiving death pension benefits and 
whether any portion is being withheld to recoup the 
indebtedness.  In her September 1998 financial status report, 
the appellant indicates that she is receiving such benefits 
because she requests the RO to consider deducting one-third 
from her VA pension in order to repay the indebtedness.  This 
should be clarified because it impacts on the question of 
whether or not recovery of the overpayment would cause undue 
financial hardship.  

Accordingly, the claim is REMANDED to the RO for the 
following actions:

1.  The RO should determine whether the 
appellant is currently receiving improved 
death pension benefits.  If not, the RO 
should determine whether she is entitled 
to such benefits as she had filed VA Form 
21-0516-1, Improved Pension Eligibility 
Verification Report (Veteran With Spouse) 
(simply the incorrect form) and a 
financial status report, VA Form 4-5655, 
in May 1998.  The RO notified the 
appellant that she would be entitled to 
reapply for pension benefits after May 1, 
1998, provided that she meets the income 
limit requirements for the one-year 
period after receiving the income.  In 
her September 1998 financial status 
report, the appellant indicates that she 
is receiving pension benefits.  The RO is 
also advised that the appellant has 
expressed a willingness to repay the 
indebtedness because she requests the RO 
to consider deducting one-third from her 
VA pension in order to repay the 
indebtedness.  

2.  If the appellant's financial status 
had materially changed or it is otherwise 
deemed necessary, the RO should request 
the appellant to complete a current 
financial status report, VA Form 4-5655.  
There is an indication in an October 1998 
informal memorandum that a financial 
status report, which included the 
appellant's unreimbursed medical 
expenses, was necessary.  This should be 
clarified.  

3.  The Committee should ensure that all 
appropriate development has been 
completed, and then adjudicate the 
appellant's claim for waiver of recovery 
of the overpayment under the principles 
of equity and good conscience, if there 
remains a pending claim.  If the decision 
remains unfavorable to the appellant, all 
procedures necessary to satisfy the 
requirements of due process should be 
completed.  This should include a 
supplemental statement of the case which 
includes a detailed summary of the 
Committee's reasons for its decision as 
well as any appropriate laws and 
regulations not previously provided.  The 
appellant and her service representative 
should be given an appropriate period of 
time in which to respond.  

The appeal should then be returned to the Board for further 
appellate consideration.  The purpose of this REMAND is to 
obtain additional clarifying data and insure due process.  No 
action is required by the appellant until she receives 
further notice.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
	